DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1-20 are allowed.
	None of the cited prior art teach or suggest the patterned acoustic mirror formed on a top surface of the first electrode at the perimeter edge as is recited in claims 1-9 and 10-20 and attenuating the acoustic wave with a patterned acoustic mirror located on a border region at a perimeter of the first electrode as is recited in claim 10.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barber et al (Pub 2009/0267457) teaches forming a textured region on the top surface of an electrode, located at the perimeter boarder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY M SHIN/Primary Examiner, Art Unit 2849